Deen, Presiding Judge.
These appeals were filed with this court on February 16, 1984. Having received neither an enumeration of errors nor a brief by March 12, 1984, this court ordered appellant to file such by no later *217than March 19, 1984. The appellant having failed to present either despite that order, we hereby grant the appellee’s motion to dismiss the appeal pursuant to Rules 27 (a) and 14 of the Rules of the Court of Appeals.
Decided June 15, 1984.
Gibraltor Moore, Ella Moore, pro se.
David G. Crockett, for appellee.

Appeal dismissed.


McMurray, C. J., and Sognier, J., concur.